205 F.3d 973 (7th Cir. 2000)
James C. Sarlund,    Plaintiff-Appellant,v.Jeffrey M. Anderson et al.,    Defendants-Appellees.
No. 99-2116
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 5, 2000Decided January 6, 2000Opinion February 29, 2000As Amended March 10, 2000.

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98 C 771--John C. Shabaz, Chief Judge.
Before Posner, Chief Judge, and Easterbrook  and Ripple, Circuit Judges.
Posner, Chief Judge.


1
This is a suit  under 42 U.S.C. sec. 1983 against 28  federal, state, and local law enforcement  officers, who are alleged to have  conspired to deprive the plaintiff of his  civil rights in retaliation for his  reporting the defendants' misconduct to  their superiors and insisting that the  defendants investigate drug offenses  which he claims to have discovered while  working as a confidential informant.  Among the retaliatory acts that the  defendants are alleged to have committed  was inducing a woman to accuse the  plaintiff of stalking her and to obtain  an injunction against him and then to  accuse him of violating it, which led, he  contends, to his being prosecuted and  convicted for criminal contempt and  related offenses. He served a brief term  in jail and afterwards, while on  probation, was falsely accused of  disorderly conduct. Fearing that his  probation would be revoked and that he  would be recommitted to jail and there  murdered either by the defendants or by  drug criminals whom the plaintiff had  brought to justice during his time as a  confidential informant--and from whose  wrath the defendants, of course, refuse  to protect him--the plaintiff fled  Wisconsin and became, and remains, a  fugitive from justice with two arrest  warrants outstanding against him, one for  disorderly conduct and the other for  violating the terms of his probation. See  Appleyard v. Massachusetts, 203 U.S. 222,  227 (1906); United States v. Barnette,  129 F.3d 1179, 1183 (11th Cir. 1997);  Empire Blue Cross & Blue Shield v.  Finkelstein, 111 F.3d 278, 281 (2d Cir.  1997).


2
The district court dismissed the  complaint on a variety of grounds. One  ground that the defendants pressed but  the district judge did not rule on and  that the defendants renew in this court  is that the suit is barred by the  "fugitive disentitlement" doctrine; the  plaintiff was a fugitive when he filed  the complaint and remains so. Believing  that the doctrine bars the suit  (including the appeal), after oral  argument we ordered the appeal dismissed  with directions that the district judge  vacate his order dismissing the suit on  the merits and dismiss it as barred by  the doctrine. We said that an opinion  explaining our reasoning would follow,  and this is that opinion.


3
The fugitive disentitlement doctrine, as  restated by the Supreme Court in Degen v.  United States, 517 U.S. 820 (1996), does  not automatically disqualify a fugitive  from justice from maintaining an action  in a federal court. Degen was living  openly in Switzerland, which refused to  extradite him to the United States on the  ground that the extradition treaty  between the two countries did not cover  his crime. Since he was living openly in  a friendly nation, he was--at least so  far as appeared at the early stage of the  case in which it reached the Supreme  Court--as amenable to the process and  discipline of the U.S. courts as any  other litigant in a federal court who  resides in a foreign country. His  fugitive status thus did not impose an  unusual inconvenience on the court or his  adversaries; it was an adventitious  feature of his case, just as in Ortega-  Rodriguez v. United States, 507 U.S. 234  (1993), where the defendant had been  returned to custody before the appeal  that the government wanted dismissed was  filed. See also Magluta v. Samples, 162 F.3d 662 (11th Cir. 1998) (per curiam).  To have disqualified Degen from  participating--indeed from defending, for  he was the defendant in the suit, a civil  suit for forfeiture--would have served  only punitive purposes, and the Court  thought the punishment excessive.


4
Degen as we read it shifts the emphasis  from considerations of dignity,  deterrence, respect, propriety, and  symmetry found in a number of earlier  cases (compare Degen, 517 U.S. at 829,  with, e.g., Ali v. Sims, 788 F.2d 954,  959 (3d Cir. 1986)) to the kind of  practical considerations that inform the  decision whether to dismiss a suit with  prejudice as a sanction for mistakes,  omissions, or misconduct. See also FDIC  v. Pharaon, 178 F.3d 1159 (11th Cir.  1999); Daccarett-Ghia v. Commissioner, 70 F.3d 621, 627-28 (D.C. Cir. 1995). There  were, so far as appeared, adequate means,  short of forfeiture of Degen's defense,  of protecting both his adversary and the  court from the consequences of his  fugitive status. Our case is different  because the plaintiff's fugitive status  places him entirely beyond judicial  control, thus creating a situation  severely prejudicial to his adversaries.  Since his whereabouts are unknown, he  cannot be deposed by the defendants or  made to pay costs (should he lose) or  attorneys' fees (should he lose and his  suit be adjudged sanctionably frivolous).  There is nothing to prevent him from  using the litigation process to harass  the defendants with impunity, and no  measure that we can think of short of  dismissal of his suit that will protect  the defendants from such harassment. That  they are or include the people  responsible for the prosecution that led  to his being a fugitive underscores the  risk of harassment. In these  circumstances the district judge should  have invoked the doctrine and dismissed  the suit without further ado, rather than  put the defendants to the expense of  defending on the merits. They may have  good defenses, including official  immunity; but interposing an immunity  defense intended to spare the official  the time costs and other expenses of  pretrial discovery and trial is not  costless, and of course for most  officials immunity is a qualified, not an  absolute, defense. We cannot find a case  directly on point, but there have been a  number of cases in which civil suits or  appeals were dismissed because the  plaintiff's or appellant's fugitive  status prejudiced his adversary and no  alternative protection was feasible.  E.g., United States v. Barnette, supra,  129 F.3d at 1183-84; Empire Blue Cross &  Blue Shield v. Finkelstein, supra, 111  F.3d at 282; Broadway v. City of  Montgomery, 530 F.2d 657, 659 (5th Cir.  1976).


5
The risk of abuse of process is  particularly great in the present case  given the number of defendants and the  more than likelihood that the suit is  completely frivolous, and not only  because of the fantastic character of the  allegations, which we have stated only in  the most abbreviated form, omitting the  garish details including alleged  incessant attempts on the plaintiff's  life by or with the connivance of the  defendants. Many of the plaintiff's  claims are barred by the Heck doctrine,  because if sound they imply the  invalidity of the plaintiff's conviction  for contempt, Heck v. Humphrey, 512 U.S. 477 (1994); McCurdy v. Sheriff of Madison  County, 128 F.3d 1144 (7th Cir. 1997),  and by the spirit of the Younger  doctrine, since he is trying to derail an  ongoing probation revocation proceeding.  Younger v. Harris, 401 U.S. 37 (1971);  Middlesex County Ethics Committee v.  Garden State Bar Ass'n, 457 U.S. 423  (1982); Ohio Civil Rights Comm'n v.  Dayton Christian Schools, Inc., 477 U.S. 619, 627 (1986). The case thus echoes the  earliest (and still the most common)  invocation of the fugitive disentitlement  doctrine, in which a convicted defendant  becomes a fugitive pending appeal. E.g.,  Smith v. United States, 94 U.S. 97  (1876). If the appellate court decides  the appeal in his favor, he'll return,  but if it decides against him, he won't,  and the decision will have been a  futility. If Sarlund is a fugitive  because, as he claims, he fears for his  life if he returns to Wisconsin and is  clapped into jail, then he won't return  unless he can use the suit to keep  himself out of jail.


6
Against all this his lawyer argues that  if we invoke the fugitive disentitlement  doctrine we are asking his client to  choose between his life and his lawsuit.  In effect though not in words the lawyer  is invoking the defense of duress or  necessity, which can sometimes be invoked  by escaped prisoners arguing that they  had to escape in order to save their life  from fellow prisoners against whom the  prison authorities refused to protect  them. United States v. Bailey, 444 U.S. 394, 410-13, (1980); United States v.  Garza, 664 F.2d 135, 141-42 (7th Cir.  1981); United States v. Williams, 791 F.2d 1383, 1387-88 (9th Cir. 1986);  People v. Unger, 362 N.E.2d 319, 322-23  (Ill. 1977); People v. Lovercamp, 43 Cal.  App. 3d 823, 831-33 (Cal. App. 1974); 1  Wayne R. LaFave & Austin W. Scott, Jr.,  Substantive Criminal Law sec. 5.3(b), p.  617; sec. 5.4(c), p. 632 (1986). But it  is only a defense to a prosecution for  escape after the prisoner has been  returned to custody; it presupposes that  he is no longer a fugitive, and indeed it  requires that he have surrendered himself  as soon as he reached a place of safety.  Should Sarlund return to Wisconsin either  voluntarily, or by being extradited once  he reveals his whereabouts, and consider  himself in imminent danger, he will be  able to seek emergency judicial relief  from state and if necessary federal  judges who he does not contend have been  corrupted by the defendants.


7
Appeal Dismissed.


8
The appeal is dismissed on the basis of the fugitive-disentitlement doctrine, and the district court is directed to vacate its judgment and dismiss the suit on the basis of doctrine.